DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8-9, 12-16 and 22-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, 8-9, 12-16 and 22-24 recite “if”. The phrase "if" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3-14 and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being depended on claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 15-19 and 25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chen et al. (US 2014/0210097 and Chen hereinafter)
Regarding claim 1, Chen discloses a package [figs. 1-2] comprising: an integrated device [100, 202] comprising: a first core [117a, 118, 204A]; and a second core [117b, 118, 204B]; and a substrate [210] coupled to the integrated device, the substrate comprising: a first power interconnect [213] configured to provide a first electrical path for a first power resource to the first core of the integrated device; a second power interconnect [213] configured to provide a second electrical path for a second power resource to the second core of the integrated device [switching elements 212 embedded in interposer 210 may be used to provide different power supply signals (e.g., different voltage levels) to each of the logic regions or voltage islands 204A-204D, par. 30]; and a switch [212] coupled to the first power interconnect and the second power interconnect, wherein if the switch is turned on, the switch is configured to enable at least some of the power resource from the second power resource to contribute to the first core of the integrated device [para.46].
Regarding claim 2, Chen discloses wherein if the switch is turned off, the switch is configured such that the power from the second power resource does not contribute to the first core through the switch.
Regarding claim 3, Chen discloses wherein the switch includes at least one transistor [para. 36].
Regarding claim 4, Chen discloses wherein the at least one transistor comprises a source interconnect, a drain interconnect, a channel, and a gate interconnect [fig. 4B, para. 36].
Regarding claim 7, Chen discloses wherein the switch is configured to be controlled by the integrated device.
Regarding claim 15, Chen discloses a package [figs. 1-2] comprising: a first integrated device [100, 202]; a second integrated device; and a substrate [210] coupled to the first integrated device and the second integrated device, the substrate comprising: a first power interconnect [213] configured to provide a first electrical path for a first power resource to the first integrated device; and a second power interconnect [213] configured to provide a second electrical path for a second power resource to the second integrated device [switching elements 212 embedded in interposer 210 may be used to provide different power supply signals (e.g., different voltage levels) to each of the logic regions or voltage islands 204A-204D, par. 30]; and a switch [212] coupled to the first power interconnect and the second power interconnect, wherein if the switch is turned on, the switch is configured to enable at least some of the power resource from the second power resource to contribute to the first integrated device [para.46].
Regarding claim 16, Chen discloses wherein if the switch is turned off, the switch is configured such that the power from the second power resource does not contribute to the first integrated device through the switch.
Regarding claim 17, Chen discloses wherein the switch includes at least one transistor [para. 36].
Regarding claim 18, Chen discloses wherein the at least one transistor comprises a source interconnect, a drain interconnect, a channel, and a gate interconnect [fig. 4B, para. 36].
Regarding claim 19, Chen discloses wherein the switch is configured to be controlled by the first integrated device and/or the second integrated device.
Regarding claim 25, Chen discloses [para. 49] wherein the package is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle.
7.	Claims 26-27, 30-32 and 35 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kim et al. (US 9761280 and Kim hereinafter)
Regarding claim 26, Kim discloses [fig. 1] a method comprising: operating an integrated device [100] that includes a first core [MC1] and a second core [MC2], wherein a first power resource [160] is directed to the first core and a second power resource [170] is directed to the second core; determining that the first core of the integrated device needs more power; and turning on at least one switch [270] to reroute some of the second power resource to the first core of the integrated device [col. 7 ~col. 8].
Regarding claim 27, Kim discloses [fig. 1] further comprising: determining that the first core of the integrated device does not need more power; and turning off the at least one switch to stop the rerouting of some of the second power resource to the first core of the integrated device [implicit, col. 7 ~col. 8].
Regarding claim 30, Kim discloses [fig. 1] wherein the first power resource and the second power resource travel through a power management integrated device [550].
Regarding claim 31, Kim discloses a method  [fig. 1] comprising: operating a first integrated device [IP1/MC1], wherein a first power resource [160] is directed to the first integrated device; operating a second integrated device [IP2/MC2], wherein a second power resource [170] is directed to the second integrated device; determining that the first integrated device needs more power; and turning on at least one switch to reroute some of the second power resource to the first integrated device [col. 7 ~col. 8].
Regarding claim 32, Kim discloses further comprising: determining that the first integrated device does not need more power; and turning off the at least one switch to stop the rerouting of some of the second power resource to the first integrated device [col. 7 ~col. 8].
Regarding claim 35, Kim discloses wherein the first power resource and the second power resource travel through a power management integrated device [150].
Allowable Subject Matter
Claims 5-6, 8-14, 20-24, 28-29 and 33-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/            Primary Examiner, Art Unit 2842